ORDER
In an order dated July 7, 2005, this Court addressed respondent’s motion to dismiss this appeal on the ground that the notice of appeal was served and filed by appellant, who is not a lawyer, in violation of S.C.Code Ann. § 40-5-310 (2001). The Court noted that it “has never specifically addressed whether a nonlawyer executor or personal representative can represent an estate in matters such as this appeal.” We addressed that specific question by holding that because the filing of a notice of appeal on behalf of the estate and preparation of briefs that will be required to further perfect this appeal clearly constitutes the practice of law, appellant, who is not admitted to the practice of law, cannot represent the estate on appeal. S.C.Code Ann. § 40-5-310 (2001).
It has come to our attention that there is some confusion regarding the breadth of our ruling. We therefore take this opportunity to clarify that our order was narrowly tailored to the issue before us, specifically whether a nonlawyer executor or personal representative can represent an estate on appeal.
*665IT IS SO ORDERED.
s/ Jean H. Toal, C.J.
s/ James E. Moore, J.
s/ John H. Waller, Jr., J.
s/ E.C. Burnett, III, J.
s/ Costa M. Pleicones, J.